FILED
                                                           APR 04 2014
 1                          NOT FOR PUBLICATION
 2                                                     SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
                                                         OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No. CC-13-1373-PaTaKu
                                   )
 6   MIGUEL ANGEL GRACIA,          )       Bankr. No. 09-40594-BR
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     FABIO BANEGAS; GREGORY L.     )
 9   DOLL,                         )
                                   )
10                  Appellants,    )
                                   )
11   v.                            )       M E M O R A N D U M1
                                   )
12   MIGUEL ANGEL GRACIA,          )
                                   )
13                  Appellee.      )
     ______________________________)
14
                    Argued and Submitted on February 20, 2014
15                           at Pasadena, California
16                            Filed - April 4, 2014
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Barry Russell, Bankruptcy Judge, Presiding
19
20   Appearances:      Ronald M. St. Marie of Doll Amir Eley LLP argued
                       for appellants Fabio Banegas and Gregory L. Doll;
21                     Steven A. Schwaber argued for appellee Miguel
                       Angel Gracia.
22
23   Before: PAPPAS, TAYLOR and KURTZ, Bankruptcy Judges.
24
25
26        1
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8013-1.
 1        Appellants Fabio Banegas (“Banegas”) and Gregory L. Doll
 2   (“Doll” and, together, “Appellants”) appeal the order of the
 3   bankruptcy court finding them in contempt for violation of the
 4   discharge order entered in the chapter 72 bankruptcy case of
 5   debtor Miguel Gracia (“Gracia”).        We AFFIRM.
 6                                    FACTS
 7        Gracia filed a chapter 7 bankruptcy petition on November 9,
 8   2009.     He did not list Banegas as a creditor on his schedules.
 9   Gracia received a discharge on March 11, 2010, and the bankruptcy
10   case was closed on March 21, 2010.
11        On October 7, 2010, represented by his attorney Doll,
12   Banegas filed a complaint (the “Original Complaint”) in Los
13   Angeles Superior Court against Gracia alleging claims for fraud,
14   breach of contract, and conspiracy to commit fraud (the “State
15   Court Proceedings”).     The Original Complaint included the
16   following allegations:
17        6.      In November 2004, [Banegas] loaned [Gracia] $7,000
                  from [Banegas’] checking account.
18
          7.      [Banegas] and [Gracia] agreed that [Gracia] would
19                invest said money into [Gracia’s] business
                  transactions, and that [Banegas] would receive a
20                return on his investment every three to four
                  months. In reality, [Banegas] received a return
21                at irregular intervals.
22        8.      [Banegas] is informed and believes that [Gracia]
                  invested the money, and would periodically pay
23                commissions to [Banegas].
24        9.      Most of the commissions paid to [Banegas], in
                  addition to other savings, were reinvested by
25                Defendant and amounted to approximately $45,000 by
                  the end of 2009.
26
27        2
             Unless otherwise indicated, all chapter and section
28   references are to the Bankruptcy Code, 11 U.S.C. §§ 101 – 1532.

                                       -2-
 1        10.   As a form of collateral for the money invested by
                [Banegas, Gracia] gave [Banegas] checks to
 2              guarantee payment of the $45,000.
 3        11.   In 2009, [Banegas] requested full payment of the
                $45,000, but only received $10,000 from [Gracia].
 4
          12.   In or about November of 2009, [Gracia] agreed
 5              that, by the end of February 2010, [Gracia] would
                pay the remaining $35,000 to [Banegas].
 6
          13.   By the end of February 2010, however, [Gracia]
 7              failed to return the remaining $35,000 to
                [Banegas], as agreed. At considerable time and
 8              expense, [Banegas] was able to collect only
                $5,000.
 9
10   Original Complaint at 3, October 7, 2010.
11        On January 10, 2011, Gracia filed a motion to reopen his
12   bankruptcy case to add Banegas as a creditor.   On March 1, 2011,
13   Appellants filed an opposition to this motion suggesting that
14   Gracia had concealed assets.   Gracia responded on March 2, 2011,
15   denying that he had concealed assets.   The bankruptcy court
16   reopened the case on March 31, 2011.    The case was again closed
17   on April 21, 2011.
18        On October 26, 2012, Gracia filed two motions in the
19   bankruptcy court: a second motion to reopen case (“Second Reopen
20   Motion”), and a motion for a temporary restraining order to halt
21   the State Court Proceedings and to hold Appellants in contempt
22   for violation of the injunction arising from entry of the
23   discharge order in the bankruptcy case (“Contempt Motion”).
24        On October 30, 2012, Appellants responded to the Second
25   Reopen and Contempt Motions.   They generally argued that, in the
26   State Court Proceedings, Banegas was pursuing the recovery of
27   post-petition debts evidenced by the bounced checks given to him
28   by Gracia after the bankruptcy, which debts they claimed had not

                                     -3-
 1   been discharged.
 2        The bankruptcy court held its first hearing on the Second
 3   Reopen and Contempt Motions on November 7, 2012.      After hearing
 4   from counsel, the court concluded that, based on the facts
 5   alleged in the Original Complaint, Banegas was indeed asserting a
 6   prepetition claim against Gracia stemming from Banegas’ payment
 7   of the $7,000 to Gracia in 2004, and that assertion of such
 8   claims amounted to a violation of the discharge injunction.      The
 9   bankruptcy court therefore ordered that the State Court
10   Proceedings be stayed but, assuming there was a proper basis to
11   do so, directed Appellants to amend the complaint to recover only
12   post-petition debts.     The bankruptcy court gave clear
13   instructions to Banegas and Doll regarding the contents of any
14   amended complaint:     “By December 7th you’ll file an amended
15   complaint in the Superior Court . . . and make it very clear that
16   that complaint will only deal with the . . . events that happened
17   post-petition . . . as long as there’s no allegations of any
18   obligations of this debtor prepetition.”     Hr’g Tr. 21:4-22,
19   November 7, 2012.     The court continued the hearing on the Second
20   Reopen and Contempt Motions.
21        On November 9, 2012, Appellants filed a motion in state
22   court for leave to file a First Amended Complaint (“FAC”).       The
23   state court granted leave on February 20, 2013, and the FAC was
24   filed in the state court.     Dissatisfied with its contents, Gracia
25   submitted a copy of the FAC to the bankruptcy court on March 2,
26   2013.     The FAC alleged, among other facts, that:
27        6.      In November 2004, [Banegas] invested $7,000
                  through [Gracia] based on the representation that
28                said money would be invested by [Gracia] and earn

                                       -4-
 1              a higher rate of return than interest earned from
                a bank account.
 2
          7.    Specifically, [Banegas] and [Gracia] agreed that
 3              [Gracia] would “invest said money into loan
                transactions, and that [Banegas] would receive a
 4              return on his investment every three to four
                months. In reality, [Banegas] received a return
 5              at irregular intervals.
 6        8.    [Banegas] is informed and believes that [Gracia]
                invested the money in A to Z Cash, which [Banegas]
 7              now understands is a business controlled by
                [Gracia’s] daughter, Massiel Gracia. Periodically,
 8              [Gracia] would pay money earned from the
                investment to [Banegas].
 9
          9.    Most of the returns on the initial investment paid
10              to [Banegas], in addition to other savings, were
                reinvested by [Gracia] on [Banegas’] behalf.
11              Eventually said amounts totaled approximately
                $45,000 by the end of 2009.
12
          10.   In 2009, [Banegas] requested full payment of the
13              $45,000, yet initially received $10,000 from
                [Gracia].
14
          11.   After November 4, 2009, [Gracia] agreed that, by
15              the end of February 2010, [Gracia] would
                personally pay the remaining $35,000 to [Banegas].
16              In consideration for this, [Banegas] agreed to
                forbear on any immediate collection efforts to
17              recover the debt owed by A to Z Cash or [Gracia’s]
                daughter.
18
          12.   By the end of February of 2010, however, [Gracia]
19              failed to return the remaining $35,000 to
                [Banegas], as agreed. At considerable time and
20              expense, [Banegas] was able to collect only
                $5,000. To assure future payments, [[Gracia]
21              agreed to issue, and after November 4, 2009 did
                issue, personal checks in the amount of $5,000
22              each, totaling $30,000.
23        13.   On or about April 29, 2010, [Banegas] again agreed
                to pay Plaintiff the remainder of the debt in two
24              installments of $15,000.
25   FAC at 3, November 9, 2012.
26        At the continued hearing on the Second Reopen and Contempt
27   Motions, held on March 19, 2013, the bankruptcy court reviewed
28   the FAC and found that it also alleged facts stating a claim in

                                     -5-
 1   violation of the discharge injunction.   The court ordered that
 2   the bankruptcy case be reopened and ruled that the FAC violated
 3   the discharge injunction.   The court gave Appellants one last
 4   opportunity to prepare another amended complaint, to be presented
 5   first to the bankruptcy court for review, that omitted the
 6   offensive allegations.   The hearing was continued again.
 7        As directed, Appellants submitted a proposed Second Amended
 8   Complaint (“SAC”) to the bankruptcy court for review on April 25,
 9   2013.   The hearing concerning the SAC, Second Reopen Motion and
10   Contempt Motion occurred on May 7, 2013.   In its order granting
11   the Second Reopen Motion on May 16, 2013, the bankruptcy court
12   determined that the SAC, as presented, did not violate the
13   discharge injunction, that the State Court Proceedings could go
14   forward, and that there would be a continued hearing on sanctions
15   for violation of the discharge injunction.
16        The bankruptcy court held a final hearing on July 23, 2013.
17   The court granted the Contempt Motion; it awarded Gracia damages
18   based on the attorney fees and costs he had incurred in
19   prosecuting the Contempt Motion, but declined any award for his
20   fees and costs incurred in the State Court Proceedings.     The
21   bankruptcy court entered an order on August 5, 2013, imposing the
22   compensating sanctions against Appellants, jointly and severally,
23   in the amount of $13,673.00.   The order recited, in part, that:
24        [Appellants] violated the statutory discharge
          injunction imposed under 11 U.S.C. § 524(a)(2) by
25        filing their original Complaint and their First Amended
          Complaint in the Los Angeles Superior Court case
26        entitled Fabio B[a]negas v. Miguel Gracia, Superior
          Court case no. 10CB4343.
27
          These violations were willful on [Appellants’ part.]
28

                                     -6-
 1        Appellants filed a timely notice of appeal of the bankruptcy
 2   court’s order on August 9, 2013.
 3                              JURISDICTION
 4        The bankruptcy court had jurisdiction under 28 U.S.C.
 5   §§ 1334 and 157(b)(2)(A) and (I).     We have jurisdiction under
 6   28 U.S.C. § 158.
 7                                 ISSUES
 8        Whether the bankruptcy court clearly erred when it
 9   determined that Appellants willfully violated the discharge
10   injunction.
11        Whether the bankruptcy court abused its discretion when it
12   determined that Appellants were in contempt.
13                           STANDARDS OF REVIEW
14        The bankruptcy court's finding that a willful violation of
15   the § 524 discharge injunction has occurred is reviewed for clear
16   error, and its imposition of sanctions for contempt is reviewed
17   for abuse of discretion.   Sciarrino v. Mendoza, 201 B.R. 541, 543
18   (E.D. Cal 1996).   A finding is clearly erroneous if it is
19   illogical, implausible, or without support in the record.     United
20   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)(en banc).
21   In applying the abuse of discretion standard, we first “determine
22   de novo whether the [bankruptcy] court identified the correct
23   legal rule to apply to the relief requested.”     Id. at 1262.   If
24   the correct legal rule was applied, we then consider whether its
25   “application of the correct legal standard was (1) illogical,
26   (2) implausible, or (3) without support in inferences that may be
27   drawn from the facts in the record.”     Id.   Only in the event that
28   one of these three apply are we then able to find that the

                                     -7-
 1   bankruptcy court abused its discretion.    Id.
 2                                DISCUSSION
 3                                    A.
 4        In a chapter 7 case, with exceptions not relevant here,
 5   “[t]he [bankruptcy] court shall grant the debtor a discharge.”
 6   § 727(a).   When entered, this order “discharges the debtor from
 7   all debts that arose before the date of the [bankruptcy filing].”
 8   § 727(b).   To give the discharge teeth, § 524(a)(2) prescribes
 9   that the discharge “operates as an injunction against the
10   commencement or continuation of an action . . . to collect,
11   recover or offset any such debt as a personal liability of the
12   debtor, whether or not discharge of such debt is waived[.]”    See
13   Aldrich & Imbrogno (In re Aldrich), 34 B.R. 776, 779 (9th Cir.
14   BAP 1983) (explanation of how §§ 524 and 727 work together).
15        Unlike § 362(k), addressing violations of the § 362(a)
16   automatic stay, there is no provision in the Code providing a
17   specific remedy for violations of the § 524(a) discharge
18   injunction.    Instead, a discharge violation must be pursued via a
19   motion invoking the bankruptcy court’s contempt powers embodied
20   in § 105(a).   In re Nash, 464 B.R. at 879-80 (citing Walls ex rel
21   Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 507 (9th Cir.
22   2002) and Renwick v. Bennett (In re Bennett), 298 F.3d 1059, 1069
23   (9th Cir. 2002)).
24        To be subject to sanctions for violating the discharge
25   injunction, a party’s violation must be “willful.”    In re Nash,
26   464 B.R. at 880.    The Ninth Circuit applies a two-part test to
27   determine whether the willfulness standard has been met: (1) did
28   the alleged offending party know that the discharge injunction

                                      -8-
 1   applied; (2) and did such party intend the actions that violated
 2   the discharge injunction?    Id. at 880 (citing Espinosa v. United
 3   Student Aid Funds, Inc., 553 F.3d 1193, 1205 n.7 (9th Cir. 2008),
 4   aff'd, 559 U.S. 260 (2010)); see also, Zilog, Inc. v. Corning
 5   (In re Zilog, Inc.), 450 F.3d 996, 1007 (9th Cir. 2006).    In
 6   applying the second prong of this test, the bankruptcy court's
 7   focus is not on the offending party’s subjective beliefs or
 8   intent, but on whether the party’s conduct in fact violated the
 9   order at issue.    Bassett v. Am. Gen. Fin. (In re Bassett),
10   255 B.R. 747, 758 (9th Cir. BAP 2000), rev'd on other grounds,
11   285 F.3d 882 (9th Cir. 2002).    “A party's negligence or absence
12   of intent to violate the discharge order is not a defense against
13   a motion for contempt.”    Jarvar v. Title Cash of Mont., Inc.
14   (In re Jarvar), 422 B.R. 242, 250 (Bankr. D. Mont. 2009) (citing
15   Atkins v. Martinez (In re Atkins), 176 B.R. 998, 1009-10 (Bankr.
16   D. Minn. 1994)); see Hardy v. United States (In re Hardy),
17   97 F.3d 1384, 1390 (11th Cir. 1996) (in determining “willful”
18   violations of the discharge injunction, "the focus of the court's
19   inquiry. . . is not on the subjective beliefs or intent of the
20   alleged contemnors in complying with the order, but whether in
21   fact their conduct complied with the order at issue").
22        To support contempt, the moving party must prove by clear
23   and convincing evidence that the offending party violated the
24   discharge order.    In re Zilog, Inc., 450 F.3d at 1007; Knupfer v.
25   Lindblade (In re Dyer), 322 F.3d 1178, 1191 (9th Cir. 2003).     The
26   moving party bears this same burden to prove that sanctions are
27   justified.   Espinosa, 553 F.3d at 1205 n.7.   If adequate proof is
28   produced, the burden then shifts to the alleged offending party

                                      -9-
 1   to demonstrate why it was unable to comply with the discharge
 2   injunction.   In re Bennett, 298 F.3d at 1069.    If a bankruptcy
 3   court finds that a party has willfully violated the discharge
 4   injunction, it may award a debtor actual damages, punitive
 5   damages, and attorney's fees and costs.   In re Nash, 464 B.R. at
 6   880 (citing Espinosa, 553 F.3d at 1205 n.7).     The bankruptcy
 7   court has broad discretion in fashioning a remedy for violation
 8   of the discharge injunction.   In re Bassett, 255 B.R. at 758.
 9                                   B.
10        The bankruptcy court did not clearly err in determining that
11   Appellants violated the discharge injunction in this case.     The
12   discharge was entered in the bankruptcy case on March 11, 2010.
13   On October 7, 2010, Appellants filed the Original Complaint in
14   state court which alleged that Banegas had “loaned” $7,000 to
15   Banegas in 2004; that over the years Gracia had invested the
16   money; and that Banegas had demanded payment and Gracia did not
17   make full payment.   As the transactions between Banegas and
18   Gracia were described in the Original Complaint, there is little
19   room to argue that Appellants were not engaged in an effort to
20   collect a debt arising before Gracia filed his bankruptcy
21   petition that, pursuant to § 727(b), had been discharged.
22        On January 10, 2011, Gracia filed a motion to reopen the
23   bankruptcy case and to add Banegas as a creditor.     By responding
24   to that motion on March 1, 2011, Appellants demonstrated that
25   they were now aware of the bankruptcy case and the discharge
26   order.
27        After Gracia filed the Contempt Motion on October 26, 2012,
28   Appellants argued to the bankruptcy court that they were not

                                     -10-
 1   attempting to pursue collection of any prepetition debts in the
 2   State Court Proceedings.   However, at the first hearing on the
 3   Contempt Motion on November 7, 2012, the bankruptcy court made
 4   its finding that, by asserting in the Original Complaint that the
 5   debt owed by Gracia to Banegas arose in 2004, and that it had not
 6   been repaid, Appellants had violated the discharge injunction.
 7   As a reaction to their argument that, they were attempting to
 8   collect post-bankruptcy debts from Gracia, the bankruptcy court
 9   gave clear, unambiguous instructions to Appellants to file an
10   amended complaint in the State Court Proceedings to make it “very
11   clear that . . . [the critical] events that happened post-
12   petition . . . .”   Hr’g Tr. 21:4-22, October 26, 2012.
13        Appellants ignored the bankruptcy court’s admonition that
14   any amended complaint should not allege that Gracia’s obligations
15   stemmed from his prepetition dealings with Gracia.      Instead,
16   Appellants filed the FAC which, while it deleted a direct
17   reference to the 2004 “loan” from Banegas to Gracia, nonetheless
18   contained allegations concerning Gracia’s obligations to Banegas
19   occurring before his bankruptcy.       As a result, at the continued
20   hearing on March 19, 2013, the bankruptcy court found that the
21   FAC still contained offending allegations such that its filing
22   was also a violation of the discharge injunction.
23        Appellants argued in the bankruptcy court, and now on
24   appeal, that they never intended to collect a prepetition debt
25   from Gracia.   However, they conceded that the first two
26   complaints were, at least, ambiguous.      The bankruptcy court found
27   no ambiguity in the allegations of the Original Complaint, and
28   informed Appellants that the content of the complaint appeared to

                                     -11-
 1   bring into play a prepetition debt, and that, to avoid a
 2   discharge violation, it must be amended to make it “very clear”
 3   that no prebankruptcy obligations were targeted.   Unfortunately,
 4   the bankruptcy court’s instructions went unheeded because, at
 5   best, the FAC contained allegations that tied Gracia’s execution
 6   of the post-bankruptcy checks to Banegas directly to Banegas’
 7   original “loan” to Gracia in 2004, and Gracia’s alleged conduct
 8   in “investing” that money in his daughter’s business, all events
 9   that preceded his bankruptcy filing.   Because these allegations
10   suggest that Banegas’ right to collect from Gracia and his
11   daughter stem from prebankruptcy events, they constitute a
12   discharge violation as to Gracia.
13        The bankruptcy court determined that, in the FAC, Banegas
14   was again attempting to collect a prepetition debt owed to him by
15   Gracia.   Since the discharge applies to “debts,” we refer to the
16   Supreme Court’s explanation of the meaning of that term in the
17   Bankruptcy Code:
18        A "debt" is defined in the Code as "liability on a
          claim," § 101(12), a "claim" is defined in turn as a
19        "right to payment," § 101(5)(A), and a "right to
          payment," we have said, "is nothing more nor less than
20        an enforceable obligation." Pennsylvania Dept. of
          Public Welfare v. Davenport, 495 U.S. 552, 559,
21        109 L. Ed. 2d 588, 110 S. Ct. 2126 (1990).
22   Cohen v. de la Cruz, 523 U.S. 213, 218 (1998).
23        Here, Banegas asserted in the FAC that he had provided funds
24   to Gracia in 2004 that originally totaled $7,000, FAC at ¶ 6;
25   that over time, those funds, with interest and investment
26   returns, amounted to $45,000, FAC at ¶ 9; and that, prepetition
27   in 2009, “[Banegas] requested full payment of the $45,000, yet
28   initially received $10,000 from [Gracia].”   FAC at ¶ 10.   Fairly

                                     -12-
 1   construed, these allegations in the FAC assert that Gracia is
 2   indebted to Banegas stemming from his receipt of the original
 3   tender of funds in 2004, and that Banegas made a demand that
 4   Gracia repay him before Gracia’s bankruptcy.       The FAC also
 5   elaborates the difficulties Banegas encountered in recovering the
 6   debt prepetition. ¶¶ 11-12.    It is only in ¶ 12 that Banegas
 7   alleges that Gracia had tendered checks to Banegas in payment of
 8   this obligation “after November 9, 2009," the filing date of
 9   Gracia’s petition.    While Appellants refuse to believe it, the
10   FAC effectively alleges that Banegas was asserting a prepetition
11   right to payment of a financial obligation by Gracia and that
12   Banegas had attempted to recover from Gracia before Gracia issued
13   the bounced checks.
14        We have examined the FAC and, giving it a fair reading,
15   conclude that the bankruptcy court did not clearly err in finding
16   that Appellants were attempting to collect prebankruptcy debts
17   allegedly owed by Gracia to Banegas.       As noted above, whether
18   Appellants committed a violation of the discharge injunction is a
19   finding of fact that we review for clear error.       Sciarrino,
20   201 B.R. at 543.   The bankruptcy court considered the two
21   complaints filed by Appellants against Gracia, together with
22   Appellants’ explanation of the allegations in those complaints,
23   and found that both asserted the right to enforce obligations of
24   Gracia that had been discharged.        Where two permissible views of
25   the evidence exist, the fact finder's choice between them cannot
26   be clearly erroneous.    Anderson v. City of Bessemer City, N.C.,
27   470 U.S. 564, 573-74 (1985).
28        Appellants also contend that the debt targeted by Banegas’

                                      -13-
 1   allegations in the FAC was really that of Gracia’s daughter, and
 2   that Gracia, after his bankruptcy filing, had agreed to pay her
 3   debt to Banegas.   But this argument is belied by the allegations
 4   of the FAC.   Therein, it is clear that Banegas sought to recover
 5   funds from Gracia, not just from his daughter, based on the
 6   representation that Gracia invested in his daughter’s business
 7   using money obtained from Banegas in 2004.
 8        We agree with the bankruptcy court that the FAC alleges
 9   facts and seeks recovery from Gracia on account of a prepetition
10   debt.   Perhaps this was a drafting error by Doll, and this may
11   have been remedied in the SAC.    Nevertheless, Appellants filed
12   the FAC in the State Court Proceedings after the bankruptcy court
13   directed them to remove any prepetition allegations against
14   Gracia.   They submitted the FAC to the state court with the
15   offending allegations against Gracia.    The bankruptcy court did
16   not clearly err in determining that there was a violation of the
17   discharge injunction in the FAC.
18        That there was a violation of the discharge injunction in
19   this case requires us to review the bankruptcy court’s decision
20   to find that Appellants’ actions constituted contempt of the
21   discharge order.   According to the two-prong test in In re Nash,
22   the bankruptcy court must find that: (1) Appellants knew that the
23   discharge injunction prohibited their actions; and (2) Appellants
24   intended the actions that violated the discharge injunction.
25   464 B.R. at 880.
26        On this record, there may be some doubt whether Appellants
27   were aware of the Gracia bankruptcy filing and entry of the
28   discharge order at the time they filed the Original Complaint.

                                      -14-
 1   However, there is no doubt that Appellants knew before filing the
 2   FAC that there was a bankruptcy and discharge injunction.
 3   Appellants nevertheless filed the FAC that continued to allege
 4   that Gracia’s prepetition activities created a debt, in defiance
 5   of the bankruptcy court’s instruction to remove any such
 6   allegations.    We conclude that the first part of the Nash test is
 7   satisfied.
 8        The second requirement of Nash is also met.      It was not
 9   necessary that the bankruptcy court find that Appellants intended
10   to violate the discharge injunction by filing the FAC.      It was
11   sufficient if they intended the acts that violated the
12   injunction.    In re Jarvar, 422 B.R. at 250.   Nor is it relevant
13   that Appellants might have not understood that their actions
14   violated the injunction.    Hardy, 97 F.3d at 1390.    Here, the
15   bankruptcy court had instructed Appellants to remove all
16   references to Gracia’s prepetition obligations in any amended
17   complaint.    Appellants seemed to ignore those instructions and
18   asserted similar allegations in the FAC.    Therefore, at least as
19   to the FAC, the bankruptcy court did not abuse its discretion in
20   finding that Appellants were in contempt for violating the
21   discharge injunction or in awarding compensatory sanctions.3
22                                CONCLUSION
23        We AFFIRM the order of the bankruptcy court.
24
25
26
          3
27           Appellants do not challenge the amount of the bankruptcy
     court’s sanctions award on appeal, so we do not review that
28   aspect of the order.

                                      -15-